Citation Nr: 0627295	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  05-35 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service-connection for post-traumatic stress 
disorder.

Entitlement to service-connection for residuals of a left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1968 to May 1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

The veteran provided testimony before a Veterans Law Judge in 
May 2006; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

PTSD

The veteran has verified stressors related to his service in 
combat situations in Vietnam.  In order to fulfill VA's duty 
to assist, the veteran should be afforded an examination to 
determine if he has PTSD based on the stressors of these 
combat situations documented in the claims folder and 
discussed at his hearing before the undersigned.  38 C.F.R. 
§ 3.159 (2005).  In addition, reported PTSD treatment records 
should be obtained.  

Left Ankle

Service medical records document treatment for the veteran's 
left ankle in service.  The veteran has supplemented this by 
submitting pictures of himself in Vietnam with a cast on his 
left ankle.  The veteran testified that he underwent left 
ankle surgery in 2005, as a result of the ankle injury he 
first incurred in service.  He testified that the ankle 
became progressively worse over the years since service.  The 
Board is of the opinion that an additional examination of the 
left ankle is necessary in order to fulfill VA's duty to 
assist the veteran in this claim.  38 C.F.R. § 3.159 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records 
related to the veteran's PTSD.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD based upon his 
combat-related stressors in Vietnam.  The 
stressors are conceded to have happened.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  Obtain updated records related to the 
veteran's left ankle, including records 
of the left ankle surgery in 2005 at the 
Oakland VA Medical Center.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether he has a left ankle disorder 
related to the injury documented to have 
occurred in service.  The claims folder 
should be made available to the examiner 
for review before the examination.  

5.  The case should then be reviewed by 
the RO.  If the decisions remain 
unsatisfactory, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
given a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



